DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed5/8/2020. Claims 1, 8, 11, 14-15 and 19 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. §101: Applicant’s arguments, filed 5/8/2020, with respect to claims 1-20 have been fully considered and are not persuasive.  It was suggested in interview held on April 30th of 2020 to incorporated the autonomous vehicles from ¶96 of Applicant’s specification to actually instruct the vehicle to perform the modified schedules, with that it would be providing a practical application. The added limitation of “cause the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule”, does not show that this step can be performed autonomously, rather this is still “organizing human activity” as communication can be performed from one party to another to instruct the vehicle to implement the modified schedule, the limitation needs to present a form of automatic transmission to the vehicles to perform the modified schedule to provide a practical application.
Response to Prior Art Arguments
Applicant's prior art arguments filed 5/8/2020 are moot in light of the newly cited Chen.


Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-7 are directed to a device (i.e., a machine); claims 8-14 are directed to a product (i.e., a machine); claims 15-20 are directed to a method (i.e., a process).
Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.
Step 2A Prong 1
Independent claim 1 substantially recites receive a request to modify a schedule that includes information identifying a set of deliveries to perform; generate a set of modified schedules using information included in the request and one or more routing techniques, where the one or more routing techniques includes a Tabu Search technique, and where each modified schedule, of the set of modified schedules, includes information instructing to use one or more delivery routes to perform an updated set of deliveries; determine, for each modified schedule, of the set of modified schedules, one or more scores for ranking the set of modified schedules, the one or more scores including at least one of: a projected delivery time score that is based on a delivery window for an additional delivery included in the request, an operational cost score, or an overall score that is based on the projected delivery time score and the operational cost score; provide the set of modified schedules that have been scored, select a modified schedule, of the set of  and cause the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Therefore, the claim recites an abstract idea.
Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 1 as a whole amounts to “apply it” (or an equivalent) or generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: a device, one or more processors coupled to one or more memories, a client device, and a fleet of vehicles. The additional elements of a device, one or more processors coupled to one or more memories, and a client device are recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). Furthermore, the additional element of a fleet of vehicles for performing deliveries does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, one or more processors coupled to one or more memories, a client device, and a fleet of vehicles to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or merely indicating a field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claims 2-4 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 2 recites receive the request to add a delivery to the schedule that includes the information identifying the set of deliveries to perform, where the set of deliveries are associated with a set of delivery windows identifying preferred delivery time periods; generate the set of modified schedules based on a scheduling rule indicating not to generate the set of modified schedules in a way that interferes with the set of delivery windows associated with the set of deliveries. Dependent claim 3 recites the request is at least: a request to add a new delivery to the schedule, a request to remove a delivery, of the set of deliveries, from the schedule, or a request to modify a delivery window used for a delivery, of the set of deliveries, included in the schedule. Dependent claim 4 recites when receiving the request: receive the request to add a delivery to the schedule, 33PATENT Docket No. 20170533 the request to add the delivery including a delivery window for the added delivery; determine that using another delivery window for the added delivery would reduce operational costs; provide, to a user that placed the 
Dependent claim 5 recites when determining the one or more scores: determine a set of projected delivery time scores for the added delivery, where each projected delivery time score, of the set of projected delivery time scores is based on a time period at which the added delivery is projected to be performed; when providing the set of modified schedules that have been scored: provide the set of modified schedules for display, provide a sorted display of the set of modified schedules based on the set of projected delivery time scores, which narrows the previously recited abstract idea; and additionally recites a user interface, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use (displaying/ interfacing) (See MPEP 2106.05(h)). Thus, similar to claim 1, when viewed as an ordered combination, dependent claim 5 is patent ineligible
Dependent claim 6 recites when determining the one or more scores for ranking the set of modified schedules: determine, for the set of modified schedules, a set of operational cost scores, where each operation cost score is based on at least one of: a cost of fuel needed for one or more vehicles to perform the updated set of deliveries, or a total amount of wages for one or more drivers performing the updated set of deliveries; when providing the set of modified schedules that have been scored: provide the set of modified schedules for display, provide a See MPEP 2106.05(h)). Thus, similar to claim 1, when viewed as an ordered combination, dependent claim 6 is patent ineligible
Dependent claim 7 recites when providing the set of modified schedules: provide the set of modified schedules for display, to display at least one of:35PATENTDocket No. 20170533 a first ranked set of modified schedules based on a set of projected delivery time scores, a second ranked set of modified schedules based on a set of operational cost scores, or a third ranked set of modified schedules based on a set of overall scores, which narrows the previously recited abstract idea; and additionally recites a user interface, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use (displaying/ interfacing) (See MPEP 2106.05(h)). Thus, similar to claim 1, when viewed as an ordered combination, dependent claim 7 is patent ineligible
Independent claim 8 substantially recites receive a request to modify a schedule that includes information identifying a set of deliveries to perform; generate a set of modified schedules using information included in the request and one or more routing techniques, where the one or more routing techniques includes a Tabu Search technique, where each modified schedule, of the set of modified schedules, includes information instructing to use one or more delivery routes to perform an updated set of deliveries; determine, for each modified schedule, of the set of modified schedules, one or more scores for ranking the set of modified schedules, the one or more scores including at least one of: a projected delivery time score that is based on a delivery window for an additional delivery included in the request, an operational cost score, or an overall ; and cause the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Therefore, the claim recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 1 as a whole amounts to “apply it” (or an equivalent) or generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: the device, one or more processors, a client device, and a fleet of vehicles. The additional elements of a device, one or more processors, and a client device are recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). Furthermore, the additional element of a fleet of vehicles for performing deliveries does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Thus, 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, one or more processors, a client device, and a fleet of vehicles to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or merely indicating a field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claims 9-11, and 13-14 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 9 recites receive the request to add a delivery to the schedule that includes the information identifying the set of deliveries to perform, where the set of deliveries are associated with a set of delivery windows identifying preferred delivery time periods; generate the set of modified schedules based on a scheduling rule indicating not to generate the set of modified schedules in a way that interferes with the set of delivery windows associated with the set of deliveries. Dependent claim 10 recites receive the request, where the request is a request to add a delivery to the schedule, generate the request based on receiving a delivery request associated with an end user that placed the delivery request, and the end user places the delivery request by interacting with a digital marketplace to select a particular delivery window and a delivery fee based on dynamically 
Dependent claim 12 recites provide routing information relating to delivery routes included in the set of modified schedules as input to output a particular modified schedule, of the set of modified schedules, that includes one or more delivery routes associated with at least one of the following: an earliest available projected delivery time score, a lowest available operational cost score, or a highest available overall score; provide the particular modified schedule, which narrows the previously recited abstract idea; and additionally recites a machine learning model for providing routes, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use (determining/ deciding) (See MPEP 2106.05(h)). Thus, similar to claim 8, when viewed as an ordered combination, dependent claim 12 is patent ineligible
Independent claim 15 substantially recites receive a request to modify a schedule that includes information identifying a set of deliveries to perform; generate a set of modified schedules using information included in the request and one or more routing techniques, where the one or more routing techniques includes a Tabu Search technique, and where each modified schedule, of the set of modified schedules, includes information instructing to use one or more delivery routes to perform an updated set of deliveries; determine, for each modified schedule, of the set of modified schedules, one or more scores for ranking the set of modified schedules, the one or more scores including at least one of: a projected delivery time score that is based on a delivery window for an additional delivery included in the request, an operational cost score, or an overall score that is based on the projected delivery time score and the operational cost score; provide the set of modified schedules that have been scored, select a modified schedule, of the set of modified schedules, to cause the selected modified schedule to be sent; and32PATENT Docket No. 20170533deploy the selected modified schedule to instruct to perform an updated set of deliveries associated with the selected modified schedule; and causing, by the device, the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Therefore, the claim recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 15 as a whole amounts to “apply it” (or an equivalent) or generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: the device, a client device, and a fleet of vehicles. The additional elements of a device, and a client device are recited at a high-level of generality (generic computer/functions), such that, (See MPEP 2106.05(f)). Furthermore, the additional element of a fleet of vehicles for performing deliveries does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, a client device, and a fleet of vehicles to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or merely indicating a field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claims 16-19 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 16 recites receiving the request from the client device, where the request is a request to add a delivery to the schedule, generates the request based on receiving a delivery request for the delivery from an end user placing the delivery request, and the end user places the delivery request by interacting with a digital marketplace to select a particular delivery window and a delivery fee based on dynamically 
Dependent claim 20 recites when providing the set of modified schedules: provide the set of modified schedules for display, to display at least one of:35PATENTDocket No. 20170533 a first ranked set of modified schedules based on a set of projected delivery time scores, a second ranked set of modified schedules based on a set of operational cost scores, or a third ranked set of modified schedules based on a set of overall scores, which narrows the previously recited abstract idea; and additionally recites a user interface, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use (displaying/ interfacing) (See MPEP 2106.05(h)). Thus, similar to claim 15, when viewed as an ordered combination, dependent claim 20 is patent ineligible	

	
	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-9, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brahms et al. (US 10380522 B1) (herein “Brahms”) in view of Stevens et al. (US 20150161667 A1) (herein “Stevens”) and further in view of Brain et al. (US 20080156618 A1) (herein “Brain”) and even further in view of Drayton et al. (US 20180374021 A1) (herein “Drayton”) and even further in view of Chen et al. (US 20180017405 A1) (herein “Chen”)

In regard to claim 1, Brahms teaches a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories. (Brahms, Abstract, Col. 4 lines 19-36, Col. 4 lines 50-Col. 5 line 56, Col. 7 line 29-46, Col. 16 lines 3-67) “the machine 1200 in the example form of a computer system (e.g., a computer) within which the instructions 1224 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 1200 to perform any one or more of the methodologies discussed herein may be executed, in whole or in part. … The machine (device) 1200 includes a processor 1202 … a main memory 1204, and a static memory 1206, which are configured to communicate with each other via a bus 1208”
Brahms teaches receiving, from a client device, a request to modify a schedule that includes information identifying a set of deliveries. (Brahms, Abstract, Col. 4 lines 19-36, Col. 4 lines 50-Col. 5 line 56, Col. 4 line 62- Col. 5 line 9, Col. 7 line 29-46, Col. 16 lines 3-67, Figure 3) “receiving an allocation request from a user to allocate an asset to a request location … receiving a user action to confirm the allocation of an asset and adjusting a schedule to reflect the allocation.” … “The request receiver 210 receives an allocation request (e.g. from the user 132 on the graphical user interface 134 on the client device 130
Brahms teaches generating a set of modified schedules using information included in the request. (Brahms, Abstract, Col. 6 lines 23-45, Col. 10 lines 60-67) “adjusting a schedule to reflect the allocation” … “Since the destination location of the asset is changed to a request location, the schedule adjustor 250 adjusts the schedule database 116 to reflect this change.” … “modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location”
Brahms teaches determining, by the device and for each modified schedule, of the set of modified schedules, one or more scores for ranking the set of modified schedules. (Brahms, Abstract, Col. 5 line 46 – Col. 6 line 63, Col. 10 lines 30-67. Figure 10) “detriment score or benefit score associated with allocating each asset“ “The effect calculator 230 determines a benefit score and a detriment score based on the allocation of the asset … a gap score … a transport score by calculating the expense in resources needed to transport the asset to the request location or the destination location” … “ calculating the benefit score and detriment score of allocating the asset correlated with the first asset record as well as ranking the benefits and detriments of allocating the assets correlated with the other asset records.”
Brahms teaches the one or more scores including at least one of: a projected delivery time score that is based on a delivery window for an additional delivery included in the request, or an operational cost score, or an overall score that is based on the projected delivery time score and the operational cost score. (Brahms, Abstract, Col. 5 lines line 57- lines 67, Col. 9 lines 30-42, Col. 10 lines 17-29, Col. 10 lines 41-53) “determines a transport (operational cost) score. A transport score is determined based on the quantity of resources needed to transport the asset 
Brahms teaches providing the set of modified schedules that have been scored to the client device, the client device to select a modified schedule, of the set of modified schedules. (Brahms, Col. 10 lines 41-67, Figure 5) “At operation 540, the effect presenter 240 causes the graphical user interface 134 to display the asset records in an ordered list based on the ranking. The graphical user interface 134 may further allow the user 132 to interact with the client device 130 and make a selection of one of the asset records on the graphical user interface 13 … “At operation 550, the schedule adjustor 250 receives the user selection and at operation 560, modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location”
Brahms teaches the selected modified schedule to perform an updated set of deliveries associated with the selected modified schedule.  (Brahms, Col. 6 line 23-45, Col. 10 lines 41- Col. 11 line 4, Figure 5) “the schedule adjustor 250 receives the user selection and at operation 560, modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location … The schedule adjustor 250 then modifies schedule datable 116 to change the destination location the from construction site B to the demolition site” 
As discussed above, Brahms teaches receiving, from a client device, a request to modify a schedule that includes information identifying a set of deliveries. Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches a request to modify a schedule (of Brahms) that includes information identifying a set of deliveries that a fleet of (fleet of vehicles) for each delivery and cross references to the outstanding orders to be delivered in each delivery” … “may adjust the order of item preparation of multiple orders and deliveries to make the scheduled delivery” … “providing process steps and time required to prepare certain ordered items for delivery … providing information about the fleet of delivery vehicles and their capabilities”
Brahms does not explicitly teach or disclose, however, Stevens, in the same field of endeavor teaches deploying the selected modified schedule (of Brahms) to instruct the fleet of vehicles to perform an updated set of deliveries associated with the selected modified schedule; and cause the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule. (Stevens, Paras. 35, 37, 40, 41, 50, 51, 55- 57, 61, 66) “it is determined whether the user has made (selected) an order … Once scheduled, then in step 550 the queue order manager in conjunction with the order preparation calculator may adjust the order of item preparation of multiple orders and deliveries to make the scheduled delivery. Finally, in step 555, the scheduled delivery is prepared (deployed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of identifying and deploying modified deliveries that a fleet of vehicles perform into the claimed invention of Brahms of receiving and modifying requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55)
As discussed above, Brahms teaches generate a set of modified schedules using information included in the request. Brahms in view of Steven does not explicitly disclose or teach, however, Brain, in the same field of endeavor teaches one or more routing techniques for the modified schedules (of Brahms in view of Stevens). (Brain, Paras.  18, 20, 33, 35-37, 42, Figure 5) “alternative routing choices by including alternate routes … selecting the most appropriate route for an article amongst the various routing alternatives to increase overall efficiency and to optimize the delivery of articles according to assigned priorities.”
Brahms in view of Stevens does not explicitly teach or disclose, however, Brain, in the same field of endeavor, teaches where each modified schedule, of the set of modified schedules (of Brahms in view of Stevens), includes information instructing the fleet of vehicles (of Brahms in view of Stevens) to use one or more delivery routes to perform an updated set of deliveries. (Brain, Paras. 9, 33, 36-37) “if the primary delivery time is not acceptable, then an alternate route (modified schedule) from the source to the destination may be determined …find the next shortest route, in various embodiments … If the secondary delivery time meets the desired time, then the secondary delivery time is acceptable and the transport movement of the FOUP according to the secondary (updated) route is executed (performed) in a step 518.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brain of optimizing delivery routes for deliveries and rides into the claimed invention of Brahms in view of Stevens of modifying delivery schedules for a fleet of vehicles because it helps the user understand the constraints and “specific costs associated with an allocation decision” using different routes or times. (Brahms, Col. 2 lines 45-55)
As discussed above, Brahms teaches providing the set of modified schedules that have been scored to the client device, the client device to select a modified schedule, of the set of modified schedules. Brahms in view of Stevens and further in view of Brain does not explicitly disclose or teach, however, Drayton, in the same field of endeavor teaches the selected modified schedule (of Brahms in view of Stevens and further in view of Brain) to be sent to the device. (Drayton, Paras. 60, 101, Figure 1) “Client computers (client device)… to receive and/or send content (selected modified schedule) between another computer (device)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Drayton of a client device communicating with another device into the claimed invention of Brahms in view of Stevens and further in view of Brain of receiving a request from a client device to adjust a delivery schedule because it increases communication capabilities. (Drayton, Para. 57)
Brahms in view of Stevens does not explicitly teach or disclose, however, Chen, in the same field of endeavor, teaches where the one or more routing techniques includes a Tabu Search technique, as ¶107 presents several route arranging algorithms with one being a Tabu Search.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Chen in the system of Brahms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
In regard to claim 2, Brahms teaches receiving the request to add a delivery to the schedule that includes the information identifying the set of deliveries. (Brahms, Abstract, Col. 4 210 receives an allocation request (e.g. from the user 132 on the graphical user interface 134 on the client device 130.) The allocation request includes a quantity, an asset type identifier, and a request location” Brahms teaches the allocation request is for adjusting the current schedule to combine new asset deliveries and locations. 
Brahms teaches the one or more processors, when generating the set of modified schedules, are to: (Brahms, Abstract, Col. 4 lines 19-36, Col. 4 lines 50-Col. 5 line 56, Col. 6 lines 23-45, Col. 7 line 29-46, Col. 10 lines 60-67, Col. 16 lines 3-67) “machine 1200 to perform any one or more of the methodologies discussed herein may be executed, in whole or in part … The machine (device) 1200 includes a processor 1202 … a main memory 1204, and a static memory 1206, which are configured to communicate with each other via a bus 1208” … “adjusting a schedule to reflect the allocation” … “Since the destination location of the asset is changed to a request location, the schedule adjustor 250 adjusts the schedule database 116 to reflect this change.” … “modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location”
As discussed above, Brahms teaches receiving the request to add a delivery to the schedule that includes the information identifying the set of deliveries. Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches the request to add a delivery to the schedule (of Brahms) that includes information identifying a set of deliveries that (fleet of vehicles) for each delivery and cross references to the outstanding orders to be delivered in each delivery” … “may adjust the order of item preparation of multiple orders and deliveries to make the scheduled delivery” … “providing process steps and time required to prepare certain ordered items for delivery … providing information about the fleet of delivery vehicles and their capabilities”
Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches where the set of deliveries are associated with a set of delivery windows identifying preferred delivery time periods. (Stevens, Abstract, 35, 37, 48, 51-57, 60) “items ordered to be delivered to the user in the identified beneficial deliveries (a delivery time window).”
Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches generating the set of modified schedules (of Brahms) based on a scheduling rule indicating not to generate the set of modified schedules in a way that interferes with the set of delivery windows associated with the set of deliveries. (Stevens, Paras. 60, Figure 6) “those customers with other order deliveries in conflict (interfere) with the first user's order delivery are provided incentives to adjust their delivery time to combine the orders into a single delivery. In step 690 it is determined whether these other incentive offer(s) have been accepted If not, then the order cannot be combined into a single order”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of identifying and deploying modified deliveries within specific delivery windows that a fleet of vehicles perform into the claimed invention of Brahms of receiving and modifying requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55)
In regard to claim 3, Brahms does not explicitly teach or disclose, however, Stevens, in the same field of endeavor teaches where the request includes at least one of: a request to add a new delivery to the schedule, or a request to remove a delivery, of the set of deliveries, from the schedule, or a request to modify a delivery window used for a delivery, of the set of deliveries, included in the schedule. (Stevens, Abstract, Paras. 40, 50, 51, 55- 57, 59) “there may be a large number of existing deliveries scheduled which a new order may be combined with” Stevens teaches adding a new delivery to the schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of adding a new delivery to a schedule into the claimed invention of Brahms of assessing and modifying schedule requests because it would increase profit since the new delivery will be “navigationally proximate to the first user's delivery address” and would not need to pay for a different driver. (Stevens, Para. 57)
In regard to claim 4, Brahms does not explicitly disclose or teach, however, Stevens in the same field of endeavor teaches receiving the request to add a delivery to the schedule33PATENTDocket No. 20170533, the request to add the delivery including a delivery window for the added delivery. (Stevens, Abstract, Paras. 40, 49-52, 53-54, 55- 59, Figure 5) “an ordered (requested) item scheduled to be (requested) to be delivered to the user in the identified beneficial deliveries (a delivery time window).”
Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches provide, to a device associated with a user that placed the added delivery, an offer to use the other delivery window for the added delivery (of Brahms) in exchange for a lower delivery fee; receive, from the device associated with the user that placed the added delivery, a notification accepting the offer to use the other delivery window; and generate the set of modified schedules (of Brahms) using the other delivery window. (Stevens, 24, 35, 53, 54, 58-60,  Claim 2, Figure 6) “one or more devices that enable a user to interact with computer system” … “discounts or other incentives for purchasing items may be offered to those other customers if they are willing to receive delivery at about the same time” … “An incentive may be a monetary discount, points, a discount on a future order, lower delivery charge, etc”… “incentive offer is presented to the user with the above constraints including a time window for accepting the incentive offer and a time window the prod uct will be delivered … Incentives may also be offered to the other customers to delay their orders as described below with reference to” … “any such accepted offers are then accepted and combined with the first user's order.” … “incentives are sent to certain other customers of the scheduled delivery to delay or otherwise adjust their scheduled delivery times”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of offering a lower delivery fee for using a different delivery window into the claimed invention of Brahms of assessing and modifying schedule requests because it would increase profit since the new delivery will be 
Brahms in view of Stevens does not explicitly teach or disclose, however, Brain in the same field of endeavor teaches determining that using another delivery window for the added delivery would reduce operational costs. (Brain, Para. 9,  11, 18, 38, 46, 47, Figure 5) “Where the cost (operational cost) of taking the alternate route (other delivery window) is lower than that of the primary route, if the secondary delivery time is still acceptable, would make the alternate route more desirable than the primary route.” … “determine a score for routing the first article and a score for rerouting or delaying (other delivery window) the second article.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brain of determining that using another delivery time will reduce costs into the claimed invention of Brahms in view of Stevens of receiving and modifying delivery requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55)
In regard to claim 6, Brahms teaches determining, for the set of modified schedules, a set of operational cost scores, where each operation cost score is based on at least one of: a cost of fuel needed for one or more vehicles to perform the updated set of deliveries, or a total amount of wages for one or more drivers performing the updated set of deliveries. (Brahms, Figure 4, Col. 5 lines 57-67,  Col. 6 lines 57-67, Col. 9 lines 30-43, Col.10 lines 17-29) “A transport (operational) 
Brahms teaches provide the set of modified schedules for display on a user interface of the client device, where the user interface is able to provide a sorted display of the set of modified schedules based on the set of operational cost scores. (Brahms, Col. 5 lines 57-67, Col. 6 lines 6-23, Col. 10 lines 35-59, Figure 5) “The effect calculator 230 may consider numerous metrics for determining detriment and benefit scores  ... determine a transport score by calculating the expense in resources needed” … “presenter 240 assigns a rank to each of the asset records (e.g., the first asset record and each of the other asset records) based on the benefit scores and detriment scores … user 132 may choose to filter out the transport score as a factor in determining the overall benefit score and detriment score” … “effect presenter 240 causes the graphical user interface 134 to display the asset records in an ordered list based on the ranking”
In regard to claim 7, Brahms teaches provide the set of modified schedules for display on a user interface of the client device, the user interface to display at least one of: 35PATENTa first ranked set of modified schedules based on a set of projected delivery time scores, a second ranked set of modified schedules based on a set of operational cost scores, or a third ranked set of modified schedules based on a set of overall scores. (Brahms, Col. 5 lines 57-67, Col. 6 lines 6-23, Col. 10 lines 35-59, Figure 5) “The effect calculator 230 may consider numerous metrics for determining detriment and benefit scores  ... determine a transport score by calculating the expense in resources needed” … “presenter 240 assigns a rank to each of the asset records (e.g., the first asset record and each of the other asset records) based on the benefit scores and detriment scores … user 132 may choose to filter out the transport score as a factor in determining the overall benefit score and detriment score” … “effect presenter 240 causes the graphical user interface 134 to display the asset records in an ordered list based on the ranking”
In regard to claim 8, Brahms teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to. (Brahms, Abstract, Col. 4, lines 28-52, Col. 16 lines 3-67, Col. 17 lines 11-29, Col. 18 lines 1-17, Claim 19) “non-transitory machine-readable storage medium) on which are stored the instructions 1224 embodying any one or more of the methodologies or functions described herein” … “instructions for execution by a machine (e.g., by one or more processors of such a machine”
Brahms teaches receiving, from a client device, a request to modify a schedule that includes information identifying a set of deliveries. (Brahms, Abstract, Col. 4 lines 19-36, Col. 4 lines 50-Col. 5 line 56, Col. 4 line 62- Col. 5 line 9, Col. 7 line 29-46, Col. 16 lines 3-67, Figure 3) “receiving an allocation request from a user to allocate an asset to a request location … receiving a user action to confirm the allocation of an asset and adjusting a schedule to reflect the allocation.” … “The request receiver 210 receives an allocation request (e.g. from the user 132 on the graphical user interface 134 on the client device 130.) The allocation request includes a quantity, an asset type identifier, and a request location” Brahms teaches the allocation request is for adjusting the current schedule to combine new asset deliveries and locations. Therefore, the allocation request is the equivalence of a request to modify a schedule. 
Brahms teaches generating a set of modified schedules using information included in the request. (Brahms, Abstract, Col. 6 lines 23-45, Col. 10 lines 60-67) “adjusting a schedule to reflect the allocation” … “Since the destination location of the asset is changed to a request location, the schedule adjustor 250 adjusts the schedule database 116 to reflect this change.” … “modifies 
Brahms teaches determining, for each modified schedule, of the set of modified schedules, one or more scores for ranking the set of modified schedules. (Brahms, Abstract, Col. 5 line 46 – Col. 6 line 63, Col. 10 lines 30-67. Figure 10) “detriment score or benefit score associated with allocating each asset“ “The effect calculator 230 determines a benefit score and a detriment score based on the allocation of the asset … a gap score … a transport score by calculating the expense in resources needed to transport the asset to the request location or the destination location” … “ calculating the benefit score and detriment score of allocating the asset correlated with the first asset record as well as ranking the benefits and detriments of allocating the assets correlated with the other asset records.”
Brahms teaches the one or more scores including at least one of: a projected delivery time score that is based on a delivery window for an additional delivery included in the request, or an operational cost score, or an overall score that is based on the projected delivery time score and the operational cost score. (Brahms, Abstract, Col. 5 lines line 57- lines 67, Col. 9 lines 30-42, Col. 10 lines 17-29, Col. 10 lines 41-53) “determines a transport (operational cost) score. A transport score is determined based on the quantity of resources needed to transport the asset from one location to another location. These resources could be physical (e.g., gasoline) or monetary”
Brahms teaches providing the set of modified schedules that have been scored to the client device, the client device to select a modified schedule, of the set of modified schedules. (Brahms, Col. 10 lines 41-67, Figure 5) “At operation 540, the effect presenter 240 causes the 134 to display the asset records in an ordered list based on the ranking. The graphical user interface 134 may further allow the user 132 to interact with the client device 130 and make a selection of one of the asset records on the graphical user interface 13 … “At operation 550, the schedule adjustor 250 receives the user selection and at operation 560, modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location”
Brahms teaches the selected modified schedule to perform an updated set of deliveries associated with the selected modified schedule.  (Brahms, Col. 6 line 23-45, Col. 10 lines 41- Col. 11 line 4, Figure 5) “the schedule adjustor 250 receives the user selection and at operation 560, modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location … The schedule adjustor 250 then modifies schedule datable 116 to change the destination location the from construction site B to the demolition site” 
As discussed above, Brahms teaches receiving, from a client device, a request to modify a schedule that includes information identifying a set of deliveries. Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches a request to modify a schedule (of Brahms) that includes information identifying a set of deliveries that a fleet of vehicles is to perform. (Stevens, Paras. 35, 37, 40, 41, 50, 51, 55- 57, 61, 66) “determine that a truck scheduled for making a set of deliveries at a certain time has room for additional deliveries” … “a list of deliveries scheduled including references to the vehicle or type of vehicle utilized (fleet of vehicles) for each delivery and cross references to the outstanding orders to be delivered in each delivery” … “may adjust the order of item preparation of multiple orders and deliveries to 
Brahms does not explicitly teach or disclose, however, Stevens, in the same field of endeavor teaches deploy the selected modified schedule (of Brahms) to instruct the fleet of vehicles to perform an updated set of deliveries associated with the selected modified schedule; and cause the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule. (Stevens, Paras. 35, 37, 40, 41, 50, 51, 55- 57, 61, 66) “it is determined whether the user has made (selected) an order … Once scheduled, then in step 550 the queue order manager in conjunction with the order preparation calculator may adjust the order of item preparation of multiple orders and deliveries to make the scheduled delivery. Finally, in step 555, the scheduled delivery is prepared (deployed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of identifying and deploying modified deliveries that a fleet of vehicles perform into the claimed invention of Brahms of receiving and modifying requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55)
As discussed above, Brahms teaches generate a set of modified schedules using information included in the request. Brahms in view of Steven does not explicitly disclose or teach, however, Brain, in the same field of endeavor teaches one or more routing techniques for the modified schedules (of Brahms in view of Stevens). (Brain, Paras.  18, 20, 33, 35-37, 42, Figure 5) “alternative routing choices by including alternate routes … selecting the most appropriate 
Brahms in view of Stevens does not explicitly teach or disclose, however, Brain, in the same field of endeavor, teaches where each modified schedule, of the set of modified schedules (of Brahms in view of Stevens), includes information instructing the fleet of vehicles (of Brahms in view of Stevens) to use one or more delivery routes to perform an updated set of deliveries. (Brain, Paras. 9, 33, 36-37) “if the primary delivery time is not acceptable, then an alternate route (modified schedule) from the source to the destination may be determined …find the next shortest route, in various embodiments … If the secondary delivery time meets the desired time, then the secondary delivery time is acceptable and the transport movement of the FOUP according to the secondary (updated) route is executed (performed) in a step 518.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brain of optimizing delivery routes for deliveries and rides into the claimed invention of Brahms in view of Stevens of modifying delivery schedules for a fleet of vehicles because it helps the user understand the constraints and “specific costs associated with an allocation decision” using different routes or times. (Brahms, Col. 2 lines 45-55)
As discussed above, Brahms teaches providing the set of modified schedules that have been scored to the client device, the client device to select a modified schedule, of the set of modified schedules. Brahms in view of Stevens and further in view of Brain does not explicitly disclose or teach, however, Drayton, in the same field of endeavor teaches the selected modified schedule (of Brahms in view of Stevens and further in view of Brain) to be sent to the device. (client device)… to receive and/or send content (selected modified schedule) between another computer (device)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Drayton of a client device communicating with another device into the claimed invention of Brahms in view of Stevens and further in view of Brain of receiving a request from a client device to adjust a delivery schedule because it increases communication capabilities. (Drayton, Para. 57).
Brahms in view of Stevens does not explicitly teach or disclose, however, Chen, in the same field of endeavor, teaches where the one or more routing techniques includes a Tabu Search technique, as ¶107 presents several route arranging algorithms with one being a Tabu Search.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Chen in the system of Brahms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 9, claim 9 is closely reciting the limitations of claim 2, and is rejected on the same basis and rationale.
In regard to claim 14, Brahms teaches determining a set of operational cost scores for the set of modified schedules. (Brahms, Figure 4, Col. 5 lines 57-67,  Col. 6 lines 57-67, Col. 9 lines 30-43, Col.10 lines 17-29) “A transport (operational) 
Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches one or more instructions, that cause the one or more processors to receive the request (of Brahms), cause the one or more processors to: receive a request (of Brahms) to add a delivery to the schedule, the request including a particular delivery window for the added delivery and generating one or more modified schedules, of the set of modified schedules, using another delivery window than the particular delivery window included in the request. (Stevens, Abstract, Paras. 17, 19, 35, 38, 40, 49-52, 53-54, 55- 59, 68-73, Figure 5) “computer program product embodied in one or more computer readable medium(s) having computer readable program code” … “an ordered (requested) item scheduled to be delivered at a first delivery time“ … “adding another item to each of those deliveries” ... “determined whether … any items ordered (requested) to be delivered to the user in the identified beneficial deliveries (a delivery time window).” … “incentive offer is presented to the user with the above constraints including a time window for accepting the incentive offer and a time window (another delivery window) the product will be delivered … Incentives may also be offered to the other customers to delay their orders” … “any such accepted offers are then accepted and combined (generated) with the first user's order.”
Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches providing, to a device associated with a user that placed the added delivery, an offer to use the other delivery window for the added delivery in exchange for a lower delivery fee, and receiving, from the device associated with the user that placed the added delivery, a notification accepting the offer to use the other delivery window. (Stevens, 17-19, 24, 26-29, 35, 53, 54, 58-60, 70 Claim 2, Figure 2, Figure 6) “one or more devices that enable a user to interact (use other delivery window)” … “any such accepted offers are then accepted and combined with the first user's order.” … “incentives are sent to certain other customers of the scheduled delivery to delay or otherwise adjust their scheduled delivery times”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of offering a lower delivery fee for using a different delivery window into the claimed invention of Brahms of assessing and modifying schedule requests because it would increase profit since the new delivery will be “navigationally proximate to the first user's delivery address” and would not need to pay for a different driver. (Stevens, Para. 57)
As discussed above, Brahms teaches determining a set of operational cost scores for the set of modified schedules. Brahms in view of Stevens does not explicitly disclose or teach, however, Brain, in the same field of endeavor teaches including one or more operational cost scores (of Brahms in view of Stevens) for the one or more modified schedules that use the other delivery window (of Brahms in view of Stevens) and determine that a modified schedule, of the one or more modified schedules that use the other delivery window, has a lowest available operational cost score of the set of modified schedules. (Brain, Para. 9,  11, 18, 38, 46, 47, Figure (operational cost) of taking the alternate route (other delivery window) is lower than that of the primary route, if the secondary delivery time is still acceptable, would make the alternate route more desirable than the primary route.” … “determine a score for routing the first article and a score for rerouting or delaying (other delivery window) the second article.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brain of determining that using another delivery time will reduce costs into the claimed invention of Brahms in view of Stevens of receiving and modifying delivery requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55)
As discussed above, Brahms in view of Stevens teaches receiving, from the device associated with the user that placed the added delivery, a notification accepting the offer to use the other delivery window in exchange for a lower delivery fee. Brahms in view of Stevens and further in view of Brain does not explicitly disclose or teach, however, Drayton, in the same field of endeavor teaches providing a notification (of Brahms in view of Stevens and further in view of Brain) to the client device that the device associated with the user that has placed the added delivery has accepted the other delivery window (of Brahms in view of Stevens and further in view of Brain) in exchange for the lower delivery fee. (Drayton, Paras. 60, 101, Figure 1) “Client computers (client device)… to receive and/or send content (notification accepting other delivery window) between another computer (end user device)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of  Drayton of a client device receiving and 
In regard to claim 15, Brahms teaches receiving, from a client device, a request to modify a schedule that includes information identifying a set of deliveries. (Brahms, Abstract, Col. 4 lines 19-36, Col. 4 lines 50-Col. 5 line 56, Col. 4 line 62- Col. 5 line 9, Col. 7 line 29-46, Col. 16 lines 3-67, Figure 3) “receiving an allocation request from a user to allocate an asset to a request location … receiving a user action to confirm the allocation of an asset and adjusting a schedule to reflect the allocation.” … “The request receiver 210 receives an allocation request (e.g. from the user 132 on the graphical user interface 134 on the client device 130.) The allocation request includes a quantity, an asset type identifier, and a request location” Brahms teaches the allocation request is for adjusting the current schedule to combine new asset deliveries and locations. Therefore, the allocation request is the equivalence of a request to modify a schedule. 
Brahms teaches generating a set of modified schedules using information included in the request. (Brahms, Abstract, Col. 6 lines 23-45, Col. 10 lines 60-67) “adjusting a schedule to reflect the allocation” … “Since the destination location of the asset is changed to a request location, the schedule adjustor 250 adjusts the schedule database 116 to reflect this change.” … “modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location”
Brahms teaches determining, for each modified schedule, of the set of modified schedules, one or more scores for ranking the set of modified schedules. (Brahms, Abstract, Col. 5 line 46 – Col. 6 line 63, Col. 10 lines 30-67. Figure 10) “detriment score or benefit score 
Brahms teaches the one or more scores including at least one of: a projected delivery time score that is based on a delivery window for an additional delivery included in the request, or an operational cost score, or an overall score that is based on the projected delivery time score and the operational cost score. (Brahms, Abstract, Col. 5 lines line 57- lines 67, Col. 9 lines 30-42, Col. 10 lines 17-29, Col. 10 lines 41-53) “determines a transport (operational cost) score. A transport score is determined based on the quantity of resources needed to transport the asset from one location to another location. These resources could be physical (e.g., gasoline) or monetary”
Brahms teaches providing, by the device, the set of modified schedules that have been scored to the client device, the client device to select a modified schedule, of the set of modified schedules. (Brahms, Col. 10 lines 41-67, Figure 5) “At operation 540, the effect presenter 240 causes the graphical user interface 134 to display the asset records in an ordered list based on the ranking. The graphical user interface 134 may further allow the user 132 to interact with the client device 130 and make a selection of one of the asset records on the graphical user interface 13 … “At operation 550, the schedule adjustor 250 receives the user selection and at operation 560, modifies the schedule record within the schedule 
Brahms teaches the selected modified schedule to perform an updated set of deliveries associated with the selected modified schedule.  (Brahms, Col. 6 line 23-45, Col. 10 lines 41- Col. 11 line 4, Figure 5) “the schedule adjustor 250 receives the user selection and at operation 560, modifies the schedule record within the schedule database 116 to reflect the allocation of the asset to the request location and away from the destination location … The schedule adjustor 250 then modifies schedule datable 116 to change the destination location the from construction site B to the demolition site” 
As discussed above, Brahms teaches receiving, by a device and from a client device, a request to modify a schedule that includes information identifying a set of deliveries. Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches a request to modify a schedule (of Brahms) that includes information identifying a set of deliveries that a fleet of vehicles is to perform. (Stevens, Paras. 35, 37, 40, 41, 50, 51, 55- 57, 61, 66) “determine that a truck scheduled for making a set of deliveries at a certain time has room for additional deliveries” … “a list of deliveries scheduled including references to the vehicle or type of vehicle utilized (fleet of vehicles)
Brahms does not explicitly teach or disclose, however, Stevens, in the same field of endeavor teaches deploying, by the device, the selected modified schedule (of Brahms) to instruct the fleet of vehicles to perform an updated set of deliveries associated with the selected modified schedule; and causing, by the device, the fleet of vehicles to implement the selected modified schedule based on deploying the selected modified schedule. (Stevens, Paras. 35, 37, 40, 41, 50, 51, 55- 57, 61, 66) “it is determined whether the user has made (selected) an order … Once scheduled, then in step 550 the queue order manager in conjunction with the order preparation calculator may adjust the order of item preparation of multiple orders and deliveries to make the scheduled delivery. Finally, in step 555, the scheduled delivery is prepared (deployed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of identifying and deploying modified deliveries that a fleet of vehicles perform into the claimed invention of Brahms of receiving and modifying requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55) 
As discussed above, Brahms teaches generate, by the device, a set of modified schedules using information included in the request. Brahms in view of Steven does not explicitly disclose or teach, however, Brain, in the same field of endeavor teaches one or more routing techniques for the modified schedules (of Brahms in view of Stevens). (Brain, Paras.  18, 20, 33, 35-37, 42, Figure 5) “alternative routing choices by including alternate routes … selecting the most appropriate route for an article amongst the various routing alternatives to increase overall efficiency and to optimize the delivery of articles according to assigned priorities.”
Brahms in view of Stevens does not explicitly teach or disclose, however, Brain, in the same field of endeavor, teaches where each modified schedule, of the set of modified schedules (of Brahms in view of Stevens), includes information instructing the fleet of vehicles (of Brahms in view of Stevens) to use one or more delivery routes to perform an updated set of deliveries. (Brain, Paras. 9, 33, 36-37) “if the primary delivery time is not acceptable, then an alternate route (modified schedule) from the source to the destination may be determined …find the next shortest route, in various embodiments … If the secondary delivery time meets the desired time, then the secondary delivery time is acceptable and the transport movement of the FOUP according to the secondary (updated) route is executed (performed) in a step 518.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brain of optimizing delivery routes for deliveries and rides into the claimed invention of Brahms in view of Stevens of modifying delivery schedules for a fleet of vehicles because it helps the user understand the constraints and “specific costs associated with an allocation decision” using different routes or times. (Brahms, Col. 2 lines 45-55)
As discussed above, Brahms teaches providing the set of modified schedules that have been scored to the client device, the client device to select a modified schedule, of the set of modified schedules. Brahms in view of Stevens and further in view of Brain does not explicitly disclose or teach, however, Drayton, in the same field of endeavor teaches the selected modified schedule (of Brahms in view of Stevens and further in view of Brain) to be sent to the device. (Drayton, Paras. 60, 101, Figure 1) “Client computers (client device)… to receive and/or send content (selected modified schedule) between another computer (device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Drayton of a client device communicating with another device into the claimed invention of Brahms in view of Stevens and further in view of Brain of receiving a request from a client device to adjust a delivery schedule because it increases communication capabilities. (Drayton, Para. 57).
Brahms in view of Stevens does not explicitly teach or disclose, however, Chen, in the same field of endeavor, teaches where the one or more routing techniques includes a Tabu Search technique, as ¶107 presents several route arranging algorithms with one being a Tabu Search.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Chen in the system of Brahms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 17, claim 17 is closely reciting the limitations of claim 2, and is rejected on the same basis and rationale.
In regard to claim 19, claim 19 is closely reciting the limitations of claim 4, and is rejected on the same basis and rationale.
In regard to claim 20, claim 20 is closely reciting the limitations of claim 7, and is rejected on the same basis and rationale.

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brahms in view of Stevens and further in view of Brian and even further in view of Drayton, and even further in view of Chen, as applied to claims 1, 8, and 15 above, and even further in view of Shroff et al. (US 20170262804 A1) (herein “Shroff”) 
In regard to claim 5, Brahms teaches providing the set of modified schedules for display on a user interface of the client device, 34PATENT Docket No. 20170533 where the user interface is able to provide a sorted display of the set of modified schedules based on the set of scores. (Brahms, Col. 6 lines 6-23, Col. 10 lines 35-59  Figure 5) “effect presenter 240 would determine the ranking based on other measures of benefit or detriment, such as the gap score, activity score, or future-demand score … effect presenter 240 causes the graphical user interface 134 to display the asset records in an ordered list based on the ranking.”
As discussed above, Brahms teaches providing the set of modified schedules for display on a user interface of the client device,34PATENT Docket No. 20170533 where the user interface is able to provide a sorted display of the set of modified schedules based on the set of scores.  Brahms in view of Stevens and further in view of Brian and even further in view of Shroff does not explicitly disclose or teach, however, Shroff, in the same field of endeavor teaches provide a sorted display of the set of modified schedules based on the set of projected delivery scores. (Shroff, Paras. 52, 86, Figure 11A and 11B) “confidence score specifying a likelihood that the estimated pick - up / delivery time is accurate  … confidence factor (score) provides an estimate of the level of certainty that a driver will deliver to the 123 Main Street location during that window (time period)” The confidence score is equivalent to the projected delivery score. Figure 11 B shows a sorted display of schedules based on the projected delivery scores. 
Brahms in view of Stevens and further in view of Brian and even further in view of Drayton does not explicitly disclose or teach, however, Shroff, in the same field of endeavor teaches (projected) time”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Shroff of projected delivery scores and a sorted display of the schedules based on the projected delivery scores into the claimed invention of Brahms in view of Stevens and further in view of Brian and even further in view of Drayton of determining and displaying modified schedule scores because it helps the user understand any time constraints and “specific costs associated with” adding new deliveries. (Brahms, Col. 2 lines 45-55)
In regard to claim 13, Brahms teaches determining a set of operational cost scores, where each operation cost score is based on at least one of: a cost of fuel associated with vehicles performing needed for one or more vehicles to perform the updated set of deliveries, or a total amount of wages for one or more drivers performing the updated set of deliveries. (Brahms, Figure 4, Col. 5 lines 57-67,  Col. 6 lines 57-67, Col. 9 lines 30-43, Col.10 lines 17-29) “A transport (operational) 
Brahms teaches determining a set of overall scored by taking an average or a weighted average of the set of operational cost scores and the set of projected delivery time scores. (Brahms, Col. 3 lines 12-16, Col. 5 lines 57-67, Col. 6 lines 6-23, Col. 10 lines 35-59, Col. 15 lines 48-65, Figure 5) “The effect calculator 230 may consider numerous metrics for determining detriment and benefit scores  ... determine a transport score by calculating the expense in resources needed” … “determining the overall benefit score and detriment score … other measures of benefit or detriment, such as the gap score, activity score, or future-demand score.” … “the effect calculator 230 may aggregate four scores out of 100 (gap score, transportation score, activity score, and location-demand score) and then divide the sum by four in order to derive an overall score out of 100” aggregating four scores out of 100 to derive an overall score is equivalent to teaches determining a set of overall scored by taking an average or a weighted average.
Brahms in view of Stevens and further in view of Brian and even further in view of Shroff does not explicitly disclose or teach, however, Shroff, in the same field of endeavor teaches determining a set of projected delivery time scores for the added delivery, where each projected delivery time score, of the set of projected delivery time scores is based on a time period at which the added delivery is projected to be performed. (Shroff, Paras. 3, 86, 94-98) “the confidence score indicating the likelihood that the estimated delivery time is accurate” … “a confidence score of 100 indicates that a customer will receive his or her delivery at the exact estimated (projected) time” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Shroff of projected delivery time scores 
In regard to claim 18, claim 18 is closely reciting the limitations of claim 13, and is rejected on the same basis and rationale.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brahms in view of Stevens and further in view of Brian and even further in view of Drayton, and even further in view of Chen, as applied to claim 8 and 15 above, and even further in view of (KR101901329B1) (herein “KR1019”) 
In regard to claim 10, Brahms teaches where the one or more instructions, that cause the one or more processors to receive the request, cause the one or more processors to: receive the request from the client device, where the request is a request to add a delivery to the schedule. (Brahms, Abstract, Col. 4, lines 19- Col. 5 line 56, Col. 7 line 29-46, Col. 16 lines 3-67, Col. 17 lines 11-29, Col. 18 lines 1-17, Claim 19) “non-transitory machine-readable storage medium) on which are stored the instructions 1224 embodying any one or more of the methodologies or functions described herein” … “instructions for execution by a machine (e.g., by one or more processors of such a machine”… “receiving an allocation request from a user to allocate an asset to a request location … receiving a user action to confirm the allocation of an asset and adjusting a schedule to reflect the allocation.” … “The request receiver 210 receives an allocation request (e.g. from the user 132 on the graphical user interface 134 on the client device 130.)”
Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches where the device associated with the end user places the delivery request by interacting with a digital marketplace to select a particular delivery window and a delivery fee based on dynamically updated demand associated with deliveries in a geographic area near the added delivery. (Stevens, Paras. 33, 35, 51, 53, Claim 8, Claim 10) “the user logs onto a website (digital marketpalce) or other system for placing an order.… “Other customers may be located nearby the first customer address Such that discounts or other incentives for purchasing items may be offered to those other customers if they are willing to receive delivery at about the same time as the first customer. Other customers may also be located near the delivery route the first customer such that discounts or other incentives for purchasing items may be offered to those other customers” … “incentives are generated for offer to the user within an offertime window for making an order meeting certain constraints. An incentive is generated to encourage the user to make an order. An incentive may be a monetary discount, points, a discount on a future order, lower delivery charge, etc.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stevens of a user interacting online to place a request into the claimed invention of Brahms of receiving a request to add a delivery because it is an efficient and effective method of adding new delivery orders. (Stevens, Para 51, 57)
Brahms in view of Stevens and further in view of Brian and even further in view of Drayton does not explicitly disclose or teach, however, KR1019, in the same field of endeavor teaches where the client device generates the request (of Brahms in view of Stevens and further in view (end user)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KR1019 of a device for generating a request for a passenger based on the passenger request into the claimed invention of Brahms in view of Stevens and further in view of Brian and even further in view of Drayton because it increases communication capabilities. (Drayton, Para. 57)
In regard to claim 16, claim 16 is closely reciting the limitations of claim 10, and is rejected on the same basis and rationale.
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brahms in view of Stevens and further in view of Brian and even further in view of Drayton, and even further in view of Chen, as applied to claim 8 above, and even further in view of Balva et al. (US 20190101401 A1) (herein “Balva”) 
In regard to claim 11, Brahms does not explicitly disclose or teach, however, Stevens, in the same field of endeavor teaches receiving the request to add the delivery (of Brahms), the information included in the request including: delivery location information for the added delivery, and delivery window information indicating a preferred delivery window for the added delivery. (Stevens, Abstract, Paras. 40, 49-52, 53-54, 55- 59, Figure 5) “an ordered (requested) item scheduled to be delivered at a first delivery time (delivery window)“ … “determined whether (requested) to be delivered” … “user logs onto a website or other system for placing an order … obtains the delivery address” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of identifying and deploying modified deliveries within specific delivery windows that a fleet of vehicles perform into the claimed invention of Brahms of receiving and modifying requests because it helps the user understand the constraints and “specific costs associated with an allocation decision”. (Brahms, Col. 2 lines 45-55)
Brahms in view of Stevens and further in view of Brian and even further in view of Drayton does not explicitly disclose or teach, however, Balva, in the same field of endeavor teaches providing the delivery location information and the delivery window information for the added delivery (of Brahms in view of Stevens and further in view of Brian and even further in view of Drayton)  and delivery location information and delivery window information for the set of deliveries associated with the schedule (Brahms in view of Stevens and further in view of Brian and even further in view of Drayton) as input to a routing technique of the one or more routing techniques to cause the routing technique to output the set of modified schedules. (Balva, Abstract, 12, 14, 16, 22, 35, 37) “selecting routing options to serve a set of customer trip requests … . A solution can be selected for implementation based at least in part upon the resulting quality scores (output) of the proposed routing solutions” …” a given user can enter (input) an origination location 112 and a destination location 114” … “The route manager 414 can receive several such requests, and can attempt to determine the best selection of routes to satisfy the various requests. In this example the route manager can work with a route generation module 418 that (output) a set of route options that can satisfy those requests”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Balva of routing techniques into the claimed invention Brahms in view of Stevens and further in view of Brian and even further in view of Drayton of modifying delivery schedules because it helps the user understand the “specific costs associated with an allocation decision” using different routes or times. (Brahms, Col. 2 lines 45-55)
In regard to claim 12, Brahms in view of Stevens and further in view of Brian and even further in view of Drayton does not explicitly disclose or teach, however, Balva, in the same field of endeavor teaches one or more processors to determine the one or more scores for ranking the set of modified schedules (of Brahms in view of Stevens and further in view of Brian and even further in view of Drayton), provide routing information relating to delivery routes (of Brahms in view of Stevens and further in view of Brian and even further in view of Drayton), included in the set of modified schedules as input to a machine learning model that has been trained on historical scheduling information and historical scores, the machine learning model to output a particular modified schedule, of the set of modified schedules, that includes one or more delivery routes associated with at least one of the following: an earliest available projected delivery time score, a lowest available operational cost score, or a highest available overall score and provide the particular modified schedule to the client device. (Balva, Paras. Abstract, 14, 16, 20,  21, 29, 33, 37, 36-39, 44, 50-54, Figure 5, Figure 6, Claim 10, Claim 18) “one or more computer-readable storage media for storing instructions executable by at least one processor of the device” … (input) an origination location 112 and a destination location 114, either manually or from a set of suggested locations 116 ... machine learning algorithm or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like.” … “machine learning, can be used with the optimization algorithms to further improve the performance over time” …“optimization console can be utilized that displays the results (output) of various optimization algorithms, and enables a user to compare the various results and factors in an attempt to determine the solution to implement” … “The optimization can apply not only to particular routes and vehicles, for example, but also to future planned routes … each proposed routing solution given a score, such as an optimized route score, which can be used to select the optimal routing solution … optimization function may be optimized based on a measure of cost (operational cost), which may be desirable to be as low as possible” …  “A solution can be selected for implementation based at least in part upon the resulting (output) quality scores of the proposed routing solutions.” … “Information about the selected routing option can then be provided 514 to particular customers, such as those associated with the received requests.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Balva of using machine learning for optimizing routes into the claimed invention of Brahms in view of Stevens and further in view of Brian and even further in view of Drayton of modifying delivery schedules because it “improves operational efficiency” of the vehicles. (Balva, Para. 15)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628